UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended SEPTEMBER 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29449 POSITRON CORPORATION (Exact Name of Registrant as specified in its charter) Texas 76-0083622 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 7715 Loma Ct., Suite A, Fishers, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 576-0183 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "large accelerated filer, accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The numbers of shares outstanding of each of the issuer's classes of common equity, as of November 15, 2010, are as follows: Class of Securities Shares Outstanding Common Stock, $0.01 par value 2 POSITRON CORPORATION FOR THE QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS INDEX Page PART I - FINANCIAL INFORMATION ITEM 1 – Financial Statements – Unaudited 4 Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2010and 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 ITEM 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3 - Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4 - Controls and Procedures 19 PART II- OTHER INFORMATION ITEM 1 – Legal Proceedings 21 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3 – Defaults Upon Senior Securities 22 ITEM 4 – Removed and Reserved 22 ITEM 5 – Other information 22 ITEM 6 – Exhibits 22 SIGNATURES 22 EXHIBITS 23 3 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September30, (Unaudited) December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $50 and$16 74 Inventories Due from affiliates 5 69 Prepaid expenses 65 - Deposits – Attrius systems - Total current assets Property and equipment, net 56 Deferred rent - Other assets 22 9 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable, trade and accrued liabilities $ $ Customer deposits Notes payable - Convertible notes payable - Unearned revenue 51 Due to related parties - 25 Derivative liabilities for convertible debentures - Total current liabilities Deposits for unissued securities - Total liabilities Stockholders’ deficit: Series A Preferred Stock:$1.00 par value; 8% cumulative, convertible, redeemable; 5,450,000 shares authorized; 457,599 shares issued and outstanding Series B Preferred Stock: convertible, redeemable 9,000,000 shares authorized; 6,088,587 and 6,729,421 shares issued andoutstanding Series G Preferred Stock:$1.00 par value; 8% cumulative, convertible, redeemable; 3,000,000 shares authorized;29,200 and 62,391 shares issued and outstanding 29 62 Series S Preferred Stock:$1.00 par value; convertible, redeemable; 100,000 shares authorized; 100,000 shares issued and outstanding Common Stock: $0.01 par value; 800,000,000 shares authorized; 778,852,547 and 391,023,773 shares outstanding Additional paid-in capital Other comprehensive loss ) ) Accumulated deficit ) ) Treasury Stock:60,156 common shares at cost ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements 4 Table of Contents POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Revenues: $ Costs of revenues: Gross profit (loss) ) ) Operating expenses: Research and development - 50 Selling and marketing 37 92 General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest expense - ) ) ) Derivative gains - 67 - Other income - - Total other income (expense) 6 ) Income (loss) before income taxes ) ) ) Income taxes - Net income (loss) $ $ ) $ ) $ ) Other comprehensive income Foreign currency translation loss ) Comprehensive income (loss) $ $ ) $ ) $ ) Basic and diluted income (loss) per common share $ $ ) $ ) $ ) Weighted average number of basic and diluted common shares outstanding See accompanying notes to financial statements 5 Table of Contents POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2010 September 30, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation and amortization 24 12 Inventory reserve - Amortization of loan costs and debt discount - Stock based compensation Gain on derivative liabilities ) ) Common stock issued for services Preferred stock issued for services 52 Preferred issued for post-acquisition contingent payment - Forgiveness of interest ) - Settlement of accounts payable ) - Forgiveness of accrued compensation ) - Bad debt expense 34 - Changes in operating assets and liabilities: Accounts Receivable ) Inventory ) Prepaid expenses ) - Deferred Rent ) - Other assets ) (1 ) Deposits ) - Customer deposits ) Accounts payable and Accrued liabilities ) ) Unearned revenue 88 ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) (7 ) Net cash used in investing activities ) (7 ) Cash flows from financing activities: Advance from related party ) ) Payment of convertible notes payable ) - Proceeds from preferred stock - Proceeds from common stock Deposits for unissued securities Advance to affiliated entities 39 6 Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) (6
